DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12, 15-18 and 20 are pending.
Claims 1-12, 15-18 and 20 are rejected.
Claims 13-14 and 19 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
 
Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of Claims 13 and 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to the rejection of claims 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Pinto (US 4,210,495) have been considered but are moot because the rejection of Claims 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Pinto (US 4,210,495) is withdrawn in favor of a new ground of rejection.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the rejection of claims 1-17 under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,210,495) in view of Karafian (US 3,406,100) and further in view of Kobayashi et al. (US 5,998,489) have been considered but are moot because the rejection of claims 1-17 under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,210,495) in view of Karafian (US 3,406,100) and further in view of Kobayashi et al. (US 5,998,489) is withdrawn in favor of a new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,210,495) in view of Weedon et al. (US 6,258,860 B1) and further in view of Kobayashi et al. (US 5,998,489).
Regarding claim 1, Pinto discloses a method of purifying methanol (see entire disclosure), comprising: passing a feed stream comprising crude methanol through a first column (see column 6, lines 13-16; figures 1 and 3; Table 1; and claim 1(a)); distributing a first purified methanol fraction to a top portion of the first column (see column 6, lines 16-19; figures 1 and 3; and Table 1); distributing a first water fraction to a bottom portion of the first column (see column 6, lines 21-23; figures 1 and 3; and Table 1); distributing a first waste alcohol fraction to a middle portion of the first column (see column 6, lines 18-21; figures 1 and 3; Table 1; and claim 1 (b)); withdrawing the first waste alcohol fraction from the middle portion of the first column and passing the first waste alcohol fraction through a second column (see column 6, lines 26-35; figures 1 and 3; and Table 1 ); distributing a second purified methanol fraction to a top portion of the second column (see column 6, lines 35-42; figures 1 and 3; and Table 2 ); distributing a second water fraction to a bottom portion of the second column (see column 3, lines 19-21; column 6, lines 42-44; figures 1 and 3; Table 2 and claim 8); distributing a second waste alcohol fraction to a middle portion of the second column (see column 6, lines 39-40 and figures 1 and 3); and withdrawing the second purified methanol from the top portion of the second column (see column 6, lines 39-42; figures 1 and 3; and Table 2) .

Regarding claim 3, Pinto discloses the method disclosed above for claim 2, wherein the methanol production process comprises the reforming of natural gas (see column 4, lines 42-44 and column 5, lines 19-21).
Regarding claim 4,  Pinto discloses the method disclosed above for claim 2, wherein the methanol production process comprises synthesizing methanol by contacting synthesis gas with a catalyst, wherein the catalyst comprises zinc, copper, aluminum, or a combination comprising at least one of the foregoing (see column 4, line 44 to column 5, line 3).
Regarding claim 5,  Pinto discloses the method disclosed above for claim 1, wherein crude methanol comprises 50 to 70% methanol (see column 2, lines 60-62; column 3, lines 9-12; column 4, lines 60-62; column 5, lines 45-52 and Table 1).
Regarding claim 6, Pinto discloses the method disclosed above for claim 1, wherein the first waste alcohol fraction produced by the first column comprises 5 to 30% methanol (see Table 1 and claim 7).
Regarding claim 7, Pinto discloses the method disclosed above for claim 1, wherein the second purified methanol comprises greater than or equal to 99% methanol (see column 6, lines 39-42 and Table 2).
Regarding claim 8, Pinto discloses the method disclosed above for claim 1, wherein the first column and the second column are distillation columns (see claims 1 and 13).

Regarding claim 10,  Pinto discloses the method disclosed above for claim 1, wherein a pressure within the first column and the second column is about 1 bar to 2 bar (see column 2, lines 25-30 and 48-51; column 3, lines 38-42; column 4, lines 1-2; and claims 4 and 10).
Regarding claim 11,   Pinto discloses the method disclosed above for claim 1,  further comprising withdrawing the first purified methanol fraction from the top portion of the first column (see column 6, lines 16-18; figures 1-3; and Table 1).
Regarding claim 12,  Pinto discloses the method disclosed above for claim 11, further comprising combining the first purified methanol fraction with the second purified methanol fraction (see column 6, lines 39-42 and figures 1-2).
Regarding claim 13, Pinto discloses the method disclosed above for claim 1, further comprising withdrawing the first water fraction and the second water fraction (see column 6, lines 21-23 and 42-44; figures 1-3; and Tables 1 and 2).
Regarding claim 14, Pinto discloses the method disclosed above for claim 13, further comprising combining the first water fraction with the second water fraction (see column 6, lines 42-44 and figures 1-3).
Regarding claim 15, Pinto discloses the method disclosed above for claim 1, further comprising withdrawing the second waste alcohol fraction (see column 6, lines 35-40 and figures 1-3).
Regarding claim 16, Pinto discloses the method disclosed above for claims 1 and 15, but differs from claim 16 in that Pinto does not disclose further comprising passing the second waste alcohol fraction through a third column.
Kobayashi et al. disclose a process for the preparation of methanol, which includes distilling the recovered crude methanol into refined methanol (see entire disclosure, in particular column 3, line 49 to column 4, line 38).  It is disclosed that in the distillation step, a two-column process is generally used (see column 4, lines 16-17).  However, it is also disclosed that three or more columns may also be used (see column 4, lines 31-38).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the refining of methanol in the process of Pinto could be alternatively carried out using a third distillation column, since Kobayashi et al. disclose in the distillation step, a two-column process is generally used.  However, three or more columns may also be used.    The skilled artisan would have been further motivated to use a third column for further separation or recovery of any methanol contained therein. 

Pinto differs from the claimed invention in that Pinto fails to disclose combining the first fraction withdrawn from the first column with the second water fraction withdrawn from the second column.
Weedon et al. disclose subjecting the water stream produced in a refinement process for methanol to effluent treatment (see column 10, lines 4-18).
Kobayashi et al. disclose that waste water streams from methanol distillation contain alkali metal salts which are hazardous to the public and need to subjected to waste water treatment such as biological treatment (see column 2, lines 3-21).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine the water fractions from the first and second columns of Pinto and subject them to an effluent treatment, since Weedon et al. disclosed that it was known to subject water streams discharged from a methanol refinement process to effluent treatment.   The ordinary skilled artisan would have further been motivated to combine the water streams as this would allow both streams to be treated simultaneously in a single waste water treatment, such as a biological treatment as taught by Kobayashi et al., thereby minimizing the hazard to the public.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,210,495) in view of Janssen et al. (US 2005/0107481 A1), Weedon et al. (US 6,258,860 B1) and Kobayashi et al. (US 5,998,489).
Regarding claim 18, Pinto discloses a method of purifying methanol, comprising:
passing a feed stream comprising crude methanol through a first column (see column 6, lines 13-16; figures 1 and 3; Table 1; and claim 1); distributing a first purified methanol fraction to a top portion of the first column and withdrawing the first purified methanol fraction from the top portion of the first column (see column 6, lines 16-19; figures 1 and 3; and Table 1); distributing a first water fraction to a bottom portion of the first column (see column 6, lines 21-23; figures 1 and 3; and Table 1); distributing a first waste 
Pinto differs from claim 18 in that it is not required that the crude methanol comprises 50 to 70% methanol.  However, Pinto does show that the amount of methanol in the crude methanol can vary (see column 2, lines 60-62 column 3, lines 9-12; column 4, lines 60-62; column 5, lines 45-52 and Table 1).  
Janssen et al. shows that it was known to refine methanol streams that comprise varying amounts of methanol including fuel alcohols that preferably comprise less than 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that if desired one could utilize a crude methanol that comprises 50 to 70% methanol in the refinement process of Pinto, since Pinto shows that the amount of methanol in the crude methanol can vary and Janssen et al. shows that it was known to refine methanol streams that comprise varying amounts of methanol including fuel alcohols that preferably comprise less than 75 weight percent methanol.   Further, it has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 20, Pinto discloses the method disclosed above for claim 18, wherein the methanol production process comprises the reforming of natural gas (see column 4, lines 42-44 and column 5, lines 19-21).
Pinto differs from the claimed invention in that Pinto fails to disclose discharging the first water fraction withdrawn from the first column and/or the second water fraction discharged from the second column to effluent treatment.
Weedon et al. disclose subjecting the discharged water stream produced in a methanol refinement process to effluent treatment (see column 10, lines 4-18).

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to subject the discharged water fractions from the first and/or second columns of Pinto to an effluent treatment, since Weedon et al. disclosed that it was known to subject water streams discharged from a methanol refinement process to effluent treatment.   The ordinary skilled artisan would have further been motivated to subject the discharged water streams of Pinto to a waste water treatment, such as the biological treatment as taught Kobayashi et al., in order to minimize the hazard to the public.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699